Mr. Justice Cartwright, dissenting: A stud is not a pin, either in common parlance or according to any lexicographer. It is defined as “a detachable, button-like device made in various forms, to be inserted through one or more button-holes or eyelets and serve as a fastener, for ornament, etc.” (Webster’s New Int. Dict.) In King v. Moore, 1 Leach, 335, the indictment was for robbery, and the only question raised or considered was whether the talcing was with sufficient force to constitute that crime. The ornament consisted of seven buttons of peculiar brilliancy, fixed on a long silver screw-stock of considerable weight, which was very deeply twisted into the hair of the owner, and her hair was strongly craped all around it. It was not a stud and bore no resemblance to one, and while the question whether it was a pin was not considered, the fact that a part of an ornament is not straight, or is bent or curved for greater security, would not change its character, provided it is, in fact, a pin.